Citation Nr: 0612302	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for Status Post Hepatitis B, Status Post Hepatitis A.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO granted a 10 percent 
rating for Status Post Hepatitis B, Status Post Hepatitis A.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his liver condition had worsened 
considerably since his last VA examination.

Reexaminations are required if evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect. 38 C.F.R. § 3.327(a). An examination 
which was adequate for purposes of determination of the claim 
by the agency of original jurisdiction will ordinarily be 
adequate for purposes of the Board's determination, except to 
the extent that the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the examination. VAOPGCPREC 11-95 (emphasis added); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
reexamination necessary where appellant complained of 
increased hearing loss two years after his last audiology 
examination). 

In this case, the veteran's last VA compensation examination 
for liver disorders was in February 2004. In March 2004, the 
RO relied on this examination to increase the veteran's 
disability rating from noncompensable to 10 percent. The 
record shows 


that, through March and April of 2004, the veteran underwent 
VA treatment involving complications of a liver biopsy and 
complaints of loss of appetite and weight loss, among other 
things.  In his VA Form 9 of February 2005, the veteran 
claimed that his disability had substantially worsened.  
Because the veteran has asserted that the disability in 
question has undergone an increase in severity since the time 
of the last examination, which was more than two years before 
this case came before the Board, a new examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the veteran's VA 
treatment records, dating back to 
November 2002, and associate those 
records with his claims file.

2.	After obtaining the records noted 
above, the RO should provide the 
veteran with another compensation 
examination appropriate to assess the 
current severity of his liver 
condition, Status Post Hepatitis B, 
Status Post Hepatitis A.  The veteran 
should be warned that failure to show 
for this examination could have adverse 
effects on his claim.  See 38 C.F.R. 
§ 3.655.

3.	After the examination is completed, the 
RO should readjudicate the veteran's 
claim. If the claim remains denied, 
issue to the veteran and his 
representative a supplemental statement 
of the case, and afford appropriate 
time for a response. The case should 
then be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).





